 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   STEVEN RIVERA

 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-mj-00133-SAB

12                   Plaintiff,                    STIPULATION TO CONTINUE
                                                   TRIAL, MOTION SCHEDULE, AND
13           vs.                                   DISCOVERY DEADLINE; AND ORDER

14   STEVEN RIVERA,
                                                   TRIAL: April 28, 2020
15                   Defendant.                    TIME: 9:00 a.m.
                                                   JUDGE: Hon. Stanley A. Boone
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective

18   counsel, Assistant United States Attorney Jeffrey Spivak, counsel for plaintiff, and Assistant

19   Federal Defender Matthew Lemke, counsel for defendant Steven Rivera, that the trial scheduled

20   for April 28, 2020, may be continued to June 22, 2020, at 11:00 a.m. The parties also request

21   that a discovery deadline and motion briefing schedule be set accordingly:

22                                                 Proposed deadline/hearing date
                        Event
23
                        Discovery deadline         May 4, 2020
24
                        Opening brief(s)           May 11, 2020
25
                        Responsive brief(s)        May 26, 2020
26
                        Optional reply brief(s)    June 8, 2020
27
                        Motion hearing             June 15, 2020
28
                        Bench trial                June 22, 2020
 1          The parties jointly move to continue Mr. Rivera’s trial, motion briefing schedule, and

 2   discovery deadline out of concern for the public health risks posed by the coronavirus pandemic.

 3
 4
 5                                               Respectfully submitted,
 6                                               HEATHER E. WILLIAMS
 7                                               Federal Defender
 8   Date: April 1, 2020                         /s/ Matthew Lemke
                                                 MATTHEW LEMKE
 9                                               Assistant Federal Defender
                                                 Attorney for Defendant
10                                               STEVEN RIVERA
11
                                                 MCGREGOR W. SCOTT
12                                               United States Attorney
13   Date: April 1, 2020                         /s/ Jeffrey Spivak
                                                 JEFFREY SPIVAK
14                                               Assistant United States Attorney
                                                 Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1                                                 ORDER

 2            Based on a showing of good cause, the Court hereby orders that the trial currently

 3   scheduled for April 28, 2020, may be continued to June 22, 2020, at 11:00 a.m. Further, the

 4   Court sets the following briefing schedule: discovery deadline set for May 4, 2020; opening brief

 5   due May 11, 2020; response brief due May 26, 2020; optional reply brief due June 8, 2020; and

 6   motion hearing be held on June 15, 2020 at 11:00 am before Magistrate Judge Stanley A. Boone.

 7
     IT IS SO ORDERED.
 8
 9   Dated:     April 1, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
